Citation Nr: 0807868	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to the left ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1955 to 
April 1959 and July 1959 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a bilateral ankle 
condition.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between any present left ankle disability and service.

2.  The preponderance of the evidence shows no relationship 
between any present right ankle disability and service, or 
any service-connected disability.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by service, directly or presumptively. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307, 3.309 (2007).

2.  A right ankle disability was not incurred in or 
aggravated by service, directly or presumptively; nor is it 
proximately due to any service-connected disability. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
etiology of the ankle conditions.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  The veteran 
noted that he was prescribed pain medication for his ankles 
at the VA Medical Center in Shreveport, Louisiana since his 
discharge.  A list of the departments where the veteran 
received treatment at the Shreveport VA Medical Center from 
1988 to 1996 was obtained, which does not specifically list 
any pain prescriptions.  The Shreveport facility responded in 
April 2005 that they did not have any records for the veteran 
prior to this.  The request asked for any treatment for a 
back disability; however, as the facility responded that they 
did not have any treatment records at all, this response also 
is relevant to the claim on appeal.  Notwithstanding the 
absence of medical records documenting prescription for pain 
medication since service, as noted below, the veteran's 
reports of experiencing pain in his ankles since service has 
been accepted as part of the evidence of record.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a left ankle 
condition and a right ankle condition, to include as 
secondary to a left ankle condition.  He indicates that he 
has had pain in his ankles since he was discharged from 
service.  He further asserts that having to compensate for 
the pain in the left ankle has caused his right ankle to 
become involved.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows a current bilateral ankle 
disability.  A March 2005 private medical record notes 
complaints of edema in both ankles.  A February 2006 VA 
examination report shows diagnoses of chronic ankle pain in 
the right and left ankles due to degenerative joint disease, 
and pitting edema of the bilateral lower extremities.

The service medical records also show the veteran suffered 
injury to both ankles in service.  An October 1959 service 
medical record notes the veteran's right foot caught in a 
ladder and twisted around.  X-rays were negative.  A July 
1962 service medical record shows the veteran injured his 
right foot, when it was grazed by an automobile.  He had on 
and off swelling in the ankle since the injury and tenderness 
persisted about both malleoli.  The impression was sprain.  
X-rays were negative; the ankle was placed in a short leg 
cast.  An August 1962 service medical record notes a severe 
sprain and that the veteran was still tender about the 
lateral malleolus.  He was having trouble with his cast and 
instead the ankle was wrapped with an ace bandage.  A 
September 1962 medical record notes that some edema and 
tenderness remained.

Regarding the left ankle, a January 1962 medical record shows 
the veteran was thrown out of a car and struck by the rear 
bumper on his left foot.  The impression was left ankle 
sprain.  X-rays were negative.  The veteran was administered 
an ace bandage and told to avoid walking and standing.  

Additionally, prior to most of these injuries an April 1962, 
service medical records note a history of migratory 
polyarthritis for two years mainly involving the ankles, 
knees, and right shoulder.  The impression was early 
rheumatoid arthritis.

The Discharge Medical Examination Report contains a number of 
findings regarding body marks and scars but, significantly, 
contains no findings with regard to any left or right ankle 
disability or residuals of the left and right ankle injuries 
for which the veteran was treated. 

The record shows a current bilateral ankle disability and in-
service injury to both ankles, as well as an impression of 
early rheumatoid arthritis in both ankles in service.

A February 2006 VA examination report shows that the claims 
file was reviewed.  The in-service injuries to both ankles 
were noted as well as the veteran's complaints of chronic 
pain in his ankles since service.  The examiner found that 
the ankle injuries were soft tissue injures and that the 
veteran's current pain was secondary to the aging 
degenerative process.  The examiner further found that the 
swelling in the lower extremities was related to peripheral 
vascular stasis and/or an element of congestive heart 
failure.  Based on those findings, the examiner determined 
that the bilateral ankle pain was less likely than not 
related to his injuries in service.  The previous April 2005 
private medical record, which notes complaints of edema in 
both ankles, also shows an assessment of congestive heart 
failure fluid overload.

The VA examiner did not specifically comment on the 
rheumatoid arthritis in service, but did indicate that the 
claims file was reviewed, as noted.  He further found that 
the present arthritis was related to the aging process.  None 
of the treatment records since service note any findings of 
rheumatoid arthritis.  Therefore, it does not appear that 
rheumatoid arthritis is the cause for the present complaints 
in the ankles.

Also, as degenerative arthritis was not shown within one year 
of discharge from service, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his disabilities in the 
bilateral ankles are related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's current bilateral ankle 
conditions and service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Since the left ankle condition is not service-connected, the 
service connection claim for the right ankle as secondary to 
the left ankle fails, as well.  38 C.F.R. § 3.310.

The preponderance of the evidence is against the service 
connection claims for a left ankle disability and a right 
ankle disability, to include as secondary to the right ankle; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right ankle 
disability, to include as secondary to the left ankle is 
denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


